DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Shigeta (US 2018/0293929 A1, Published October 11, 2018) discloses a display panel including a plurality of pixels, the display panel (Shigeta at ¶ [0003]) comprising: 
a plurality of light emitting elements configured to constitute each pixel of the plurality of pixels (Shigeta at Fig. 1, in particular, pixel circuit 100 including light emitting element 130; ¶ [0049]) and 
a plurality of pixel circuits respectively corresponding to the plurality of light emitting elements and configured to drive the plurality of light emitting elements (Shigeta at Figs. 1, 2, 4, in particular, pixel circuit 100; ¶ [0049]), 
wherein the plurality of pixel circuits comprises a first pixel circuit for pulse width modulation (PWM)-driving a first light emitting element among the plurality of light emitting elements (Shigeta at Fig. 1, in particular, pulse width control circuit 140) and 
a second pixel circuit for pulse amplitude modulation (PAM)-driving a second light emitting element among the plurality of light emitting elements  (Shigeta at Fig. 1, in particular, amplitude setting circuit 110; ¶ [0050], [0103] discloses “Specifically, the pixel circuit 400 may control the luminance of the light emitting element 130 by perform the pulse amplitude modulation ( PAM) through the amplitude setting circuit 110 and may perform the pulse width modulation (PWM) through the pulse width control circuit 140.”). 
wherein each of the plurality of light emitting elements is configured to emit light based on a driving current provided from a corresponding pixel circuit among the plurality of pixel circuits (Shigeta at Figs. 2, 5, in particular, pixel circuit 100-n, 400’), and
wherein the first pixel circuit is configured to provide, to the first light emitting element a first driving current based on a PWM data voltage for a pulse width of the first driving current and a first PAM data voltage for an amplitude of the first driving current (Shigeta at Fig. 5B, for example, for pixels in row 1 – corresponding to RES(1) and GATE (1)).

However, none of the prior art found by the Examiner either individually or in combination discloses the claimed aspects of: 
the second pixel circuit is configured to provide, to the second light emitting element, a second driving current based on a second PAM data voltage for an amplitude of the second driving current.

As to claim 14, claim 14 is allowable for similar reasoning given above for claim 1.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
04/23/2021